UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-26121 LCNB Corp. (Exact name of registrant as specified in its charter) Ohio 31-1626393 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2 North Broadway, Lebanon, Ohio45036 (Address of principal executive offices, including Zip Code) (513) 932-1414 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The number of shares outstanding of the issuer's common stock, without par value, as of November 5, 2012 was6,726,719 shares. LCNB CORP. AND SUBSIDIARIES TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 2 Item 1.Financial Statements 2 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 35 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 36 Item 3.Quantitative and Qualitative Disclosures about Market Risks 46 Item 4.Controls and Procedures 47 PART II.OTHER INFORMATION 48 Item 1.Legal Proceedings 48 Item 1A.Risk Factors 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.Mine Safety Disclosures 48 Item 5.Other Information 48 Item 6.Exhibits 49 SIGNATURES 50 1 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements LCNB CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, December 31, (Unaudited) ASSETS: Cash and due from banks $ Interest-bearing demand deposits Total cash and cash equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity, at cost Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans, net Premises and equipment, net Goodwill Bank owned life insurance Other assets TOTAL ASSETS $ LIABILITIES: Deposits: Noninterest-bearing $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest and other liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Preferred shares – no par value, authorized 1,000,000 shares, none outstanding - - Common shares – no par value, authorized 12,000,000 shares, issued 7,480,134 and 7,460,494shares at September 30, 2012 and December 31, 2011, respectively Retained earnings Treasury shares at cost, 753,627 and 755,771 shares at September 30, 2012 and December 31, 2011, respectively ) ) Accumulated other comprehensive income, net of taxes TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME: Interest and fees on loans $ Interest on investment securities – Taxable Non-taxable Other short-term investments 26 27 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 4 6 12 23 Interest on long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Trust income Service charges and fees on deposit accounts Net gain on sales of securities Bank owned life insurance income Gains from sales of mortgage loans 35 92 Other operating income 41 62 TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Salaries and employee benefits Equipment expenses Occupancy expense, net State franchise tax Marketing FDIC insurance premiums 83 95 Other non-interest expense TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES INCOME FROM CONTINUING OPERATIONS INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX - - - NET INCOME $ Dividends declared per common share $ Basic earnings per common share: Continuing operations $ Discontinued operations - - - Diluted earnings per common share: Continuing operations $ Discontinued operations - - - Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net Income $ Other comprehensive income: Net unrealized gain on available-for-sale securities (net of taxes of $556 and $1,348 for the three months ended September 30, 2012 and 2011, respectively, and $787 and $2,054 for the nine months ended September 30, 2012 and 2011, respectively) 2,618 1,529 3,969 Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income (net of taxes of $145 and $92 for the three months ended September 30, 2012 and 2011, respectively, and $300 and $235 for the nine months ended September 30, 2012 and 2011, respectively) Change in nonqualified pension plan unrecognized net loss and unrecognized prior service cost (net of taxes of $4 and $- for the three months ended September 30, 2012 and 2011, respectively, and $12 and $2 for the nine months ended September 30, 2012 and 2011, respectively) 9 - 25 4 Nonqualified pension plan curtailment (net of taxes of $80) - - - TOTAL COMPREHENSIVE INCOME $ The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Common Shares Outstanding Common Stock Retained Earnings Treasury Shares Accumulated Other Comprehensive Income Total Shareholders’ Equity Balance December 31, 2010 $ ) Net income Net unrealized gain on available-for-sale securities, net of taxes Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income, net of taxes ) ) Change in nonqualified pension plan unrecognized net loss and unrecognized prior service cost, net of taxes 4 4 Nonqualified pension plan curtailment entry, net of taxes Dividend Reinvestment and Stock Purchase Plan 97 97 Compensation expense relating to stock options 35 35 Common stock dividends, $0.48 per share ) ) Balance September 30, 2011 $ ) Balance December 31, 2011 $ ) Net income Net unrealized gain on available-for-sale securities, net of taxes Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income, net of taxes ) ) Change in nonqualified pension plan unrecognized net loss and unrecognized prior service cost, net of taxes 25 25 Dividend Reinvestment and Stock Purchase Plan Exercise of stock options (5 ) 33 28 Compensation expense relating to stock options 30 30 Common stock dividends, $0.48 per share ) ) Balance September 30, 2012 $ ) The accompanying notes to consolidated financial statements are an integral part of these statements. 5 Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation, amortization, and accretion Provision for loan losses Curtailment charge for nonqualified defined benefit retirement plan - Increase in cash surrender value of bank owned life insurance ) ) Realized (gain) loss from sales of securities available-for-sale ) ) Realized (gain) loss from sales of premises and equipment ) (6 ) Realized gain from sale of insurance agency - ) Realized (gain) loss from sales and write-downs of other real estate owned and repossessed assets 80 ) Origination of mortgage loans for sale ) ) Realized gains from sales of mortgage loans ) ) Proceeds from sales of mortgage loans Compensation expense related to stock options 30 35 Changes in: Accrued income receivable ) ) Other assets 31 Other liabilities ) TOTAL ADJUSTMENTS NET CASH FLOWS FROM OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales of investment securities available-for-sale Proceeds from maturities and calls of investment securities: Available-for-sale Held-to-maturity Purchases of investment securities: Available-for-sale ) ) Held-to-maturity ) ) Purchase of Federal Reserve Bank stock (8
